      Case 2:19-cv-09650-PSG-MRW Document 22 Filed 03/18/20 Page 1 of 1 Page ID #:84
Name, Address and Telephone Number of Attorney(s):
                                                                                                          CLEAR FORM
Manning Law, APC
Joseph R. Manning, Jr.
20062 SW Birch Street, Suite 200
Newport Beach, CA 92660
949-200-8755

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER:
CARMEN JOHN PERRI, an individual,
                                                                          2:19-cv-09650-PSG-MRW
                                                         Plaintiff(s)
                                v.

R SHALLY, INC., a California corporation; and DOES                               STIPULATION REGARDING
1-10, inclusive,                                                              SELECTION OF PANEL MEDIATOR
                                                      Defendant(s).


CHECK ONLY ONE BOX:

        The parties stipulate that                                            may serve as the Panel
        Mediator in the above-captioned case.                                          has contacted
                                                                 (Print Name)
        the Panel Mediator and obtained the Panel Mediator's consent to serve on a pro bono basis for
        three (3)hours. All parties and the Panel Mediator have agreed that the mediation will be held
        on                         and counsel will submit mediation statements seven (7) calendar days
                    (Date)
        before the session.
  ✔     The parties request that the ADR Program staff assign to the above-captioned case a Panel
        Mediator with expertise in the following area of law : The Americans with Disabilities Act

      Dated: 3/18/2020                                            /s/ Joseph R. Manning, Jr.
                                                                 Attorney For Plaintiff


      Dated:
                                                                 Attorney For Plaintiff


      Dated: 3/18/2020                                            /s/ Jasdeep Singh Ahluwalia
                                                                 Attorney For Defendant R. Shally, Inc.


      Dated:
                                                                 Attorney For Defendant

   Attorney for Plaintiff to electronically file original document.


 ADR-02 (08/16)                        STIPULATION REGARDING SELECTION OF PANEL MEDIATOR
